UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 000-53175 APPLE REIT EIGHT, INC. (Apple REIT Eight, Inc., formerly Apple Eight Acquisition Sub, Inc., as successor by merger to Apple REIT Eight, Inc.) (Exact name of registrant as specified in its charter) 814 East Main Street Richmond, Virginia 23219 (804)344-8121 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Units (Each Unit is equal to one common share, no par value, and one Series A preferred share, no par value) (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) x Rule 12g-4(a)(2) o Rule 12h-3(b)(1)(i) x Rule 12h-3(b)(1)(ii) o Rule 15d-6 o Approximate number of holders of record as of the certification or notice date:None* *Apple REIT Eight, Inc. merged with and into Apple Eight Acquisition Sub, Inc. effective March 1, 2014, at which time the separate corporate existence of Apple REIT Eight, Inc. ended.Following the merger, Apple Eight Acquisition Sub, Inc. changed its name to Apple REIT Eight, Inc. Pursuant to the requirements of the Securities Exchange Act of 1934, Apple REIT Eight, Inc., formerly Apple Eight Acquisition Sub, Inc. and as successor by merger to Apple REIT Eight, Inc., has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: March 6, 2014 APPLE REIT EIGHT, INC. By: /s/Justin Knight Name: Justin Knight Title: President and Chief Executive Officer
